Citation Nr: 1827313	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an intestinal disorder, to include perianal and perirectal warts, secondary to service-connected recurrent cyst of the left groin.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected recurrent cyst of the left groin.

3.  Entitlement to an evaluation in excess of 10 percent for callous of the left foot.

4.  Entitlement to an evaluation in excess of 10 percent for callous of the right foot.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to December 1972.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

In April 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In November 2014, the Board remanded the Veteran's appeals for further development.  This matter is now properly returned to the Board for adjudication. 

The Veteran has asserted that his service-connected groin disability was erroneously characterizes as the left groin when it should be the right groin.  Despite this assertion, the Board does not have jurisdiction over an issue of entitlement to service connection for a right groin disability.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the Veteran's claims for an increased disability rating for callouses of the bilateral feet, remand is required for a current examination.  The most recent VA examination was in May 2016.  However, the Veteran reported in an August 2017 statement that his feet conditions have worsened.  As such, the Veteran should be afforded another VA examination for his feet disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the claim for an increased rating for left groin disability, remand is required to obtain a clarifying examination.  In several statements of record, the Veteran has indicated that he does not have a left groin cyst or scarring, but that the cysts are of the right groin. Similarly, the 2016 VA examiner found there was no lesion of the left groin.  However, at the 2009 VA examination, and at the 2016 VA examination, the Veteran reported recurring bilateral groin disability.  Additionally, at the 2014 Board hearing, the Veteran reported that by the time he is present at a physician's office or for an examination, the cyst has dissipated.  Accordingly, remand is required to clarify the Veteran's statements and to attempt to obtain an examination in the presence of a current left cyst.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (noting that for skin disorders, the Board must consider the skin disorder at those times when it was most disabling).

Regarding the claim for service connection for an intestinal disorder, including perianal and perirectal warts, remand is required as this claim is inextricably intertwined with the increased rating claim.  A 2016 VA examiner found that the condition was not related to the service-connected left groin disability because it was healed.  But as noted above, whether there is a left groin disability that is healed, recurrent, or not present at all is as yet unclear.  Accordingly, remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims being further developed.  Therefore it must be remanded.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected callous of the right foot and callous of the left foot.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant DBQ shall be utilized and a full description of any current scars, to include consideration of the surface areas affected by each scar and the disfigurement, and impairment of function is required.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left groin disability.  All attempts must be made to provide the Veteran an examination when a left groin cyst is present.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant DBQ shall be utilized.  The examiner shall obtain a history of this condition from the Veteran to determine if there is a left groin cyst disability.  If so, the examiner must obtain a full description of the disability.  

If there is a current left cyst disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability caused or aggravated an intestinal disorder, including perianal or perirectal warts.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

